DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of claims 1-11 in the reply filed on 21 April 2022 is acknowledged.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 8 reference character “3” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 line 5 recites “n electrolyte membrane” the examiner believes this should be “an electrolyte membrane”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sharman US20200321622A1 (with priority to 25 May 2016).

	Regarding claim 1, Sharman teaches a fuel cell (Sharman, [0002]-[0012], [0015]-[0021], [0027]-[0106], example 1, comparative examples 1-2, Table 1-2, Figs. 1-2) comprising
	an electrolyte membrane-electrode assembly (Sharman, [0006]-[0008], [0080]-[0081], [0099]-0101])
	a durability enhancing layer that includes a hydrogen peroxide decomposition catalyst and a hydrogen ion conductive polymer (Sharman, [0062]-[0069], [0075]-[0079])
	and is formed on at least a part of at least one side of the electrolyte membrane-electrode assembly (Sharman, [0080])
	and a gas diffusion layer formed on a side of the durability enhancing layer opposite a side on which the electrolyte membrane-electrode assembly is formed (Sharman, [0069], [0073], [0080]).

	Regarding claim 2, Sharman further teaches wherein the durability enhancing layer is a discontinuous layer comprising a plurality of dots formed on the at least one side of the electrolyte membrane- electrode assembly (Sharman, [0062]-[0069], Figs. 2A-2B). Examiner notes that the durability layer includes a hydrogen peroxide decomposition catalyst and a hydrogen ion conductive polymer and as shown in Figs. 2A-2B, the particles are distributed discontinuously on the other layer, making the durability layer discontinuous and they are in the shape of what one of ordinary skill in the art would recognize as dot shaped.

	Regarding claim 5, Sharman additionally teaches wherein the hydrogen ion conductive polymer is in a form of an ionomer (Sharman, [0084]-[0088]).

	Regarding claim 6, Sharman further discloses wherein the hydrogen peroxide decomposition catalyst includes at least one selected from a group consisting of transition metals and rare earth metals (Sharman, [0076]).

	Regarding claim 9, Sharman further teaches wherein the durability enhancing layer includes at least one additional material selected from a group consisting of TiO2, zeolite, silica, and platinum (Sharman, [0031], [0077]).

	Regarding claim 11, Sharman further discloses wherein the gas diffusion layer includes a base layer and a porous layer (Sharman, [0004], [0069], [0073])
	the porous layer is prepared from a carbon-based powder, a binder, and a hydrogen peroxide decomposition catalyst (Sharman, [0073]-[0076])
	and an electrolyte membrane of the electrolyte membrane-electrode assembly includes the hydrogen peroxide decomposition catalyst (Sharman, [0076]).
	The examiner notes Sharman teaches the porous layer can be made from various carbon-based materials such as amorphous carbon blacks, which can be a powder, carbon paper, web, or cloth, non-woven papers or webs comprising a network of carbon fibres (Sharman, [0073]), all of these examples satisfy the limitation of the claim that the porous layer is prepared from a carbon-based powder, as they all produce a carbon-based porous layer. The Courts have ruled that “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharman US20200321622A1 (with priority to 25 May 2016).

	Regarding claim 3, Sharman teaches all of the limitations of claim 1 as set forth above. Sharman further discloses wherein the durability enhancing layer is formed with the hydrogen peroxide decomposition catalyst formed on the hydrogen ion conductive polymer (Sharman, [0062]-[0069], Figs. 2A-2B). Sharman additionally teaches methods known in the art can be used to achieve a suitable particle size distribution of the catalyst. While Fig. 2A-2B show dot shaped catalyst particles, one of ordinary skill in the art before the effective filing date of the claimed invention knowing that methods known in the art can be used to create suitable large or small particles would find it obvious that the catalyst layer comprise a continuous particle, wherein the durability enhancing layer is formed on the entirety of one side of the electrolyte membrane-electrode assembly.

	Regarding claim 4, Sharman further discloses wherein the durability enhancing layer includes the hydrogen peroxide decomposition catalyst of 50 µg/cm2 or more (Sharman, [0072]), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the hydrogen peroxide decomposition catalyst of 1.0 µg/cm2 or more as Sharman teaches characteristics of the catalyst layer such as loading will depend on the use (Sharman, [0070]) and that art known methods can be used to achieve suitable distributions of the catalyst (Sharman, [0068]),
Sharman additionally discloses wherein the ion conductive polymer can be materials such as Nafion™ (Chemours Company), Flemion® (Asahi Glass Group) and Aciplex™ (Asahi Kasei Chemicals Corp.) (Sharman, [0074]). Example 1 (Sharman, [0084]-[0088]) teaches the use of Nafion™ 1100 EW (11.90 wt % solids) reaching a carbon to ionomer ratio of 80% (Sharman, [0088]). The instant application discloses the same materials in [0037] and an example of Nafion™ as the ion conductive polymer (Instant, [0088]). It would have been obvious for one of ordinary skill in the art to have selected the hydrogen ion conductive polymer of 1 µg/cm2 or more. See MPEP §2144.05.

Claims 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharman US20200321622A1 (with priority to 25 May 2016) in view of Buche US20070190400A1.

	Regarding claim 7, Sharman discloses all of the limitations of claim 1 as set forth above. Sharman further teaches a separation plate (Sharman, [0009]) including a reaction gas inlet (Sharman, [0105]). 
While Sharman does not explicitly disclose a reaction gas outlet on one side of the gas diffusion layer opposite a side in contact with the durability enhancing layer, one of ordinary skill in the art before the effective filing date of the claimed invention knows that if there is a reaction gas inlet there must be an outlet otherwise conservation laws would be violated or dangerous situations which could lead to catastrophic failure of the system would likely occur.
Buche teaches a fuel cell (Buche, [0002]-[0009], [0013]-[0062, [0068]-[0084], Figs. 1-5) comprising an electrolyte membrane-electrode assembly (Buche, [0013] Fig. 2-5, membrane 1), a catalyst layer, including at least one selected from a group consisting of transition metals (Buche, [0026]-[0028], Fig. 2-5, electrocatalyst layers 3), and a hydrogen ion conductive polymer layer, such as Nafion™ and Flemion® (Buche, [0024], [0074], [0080], [0083]). 
Buche further discloses wherein the fuel cell further comprising a separation plate including a reaction gas inlet and a reaction gas outlet on one side of the gas diffusion layer opposite a side in contact with the catalyst and ion conducting polymer layers (Buche, [0006]-[0008], [0081]) allowing the system to function efficiently and providing additional support (Buche, [0006]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Buche in the fuel cell of Sharman wherein the fuel cell further comprising a separation plate including a reaction gas inlet and a reaction gas outlet on one side of the gas diffusion layer opposite a side in contact with the durability enhancing layer to have an efficiently functioning and well supported system.

Regarding claim 8, modified Sharman discloses all of the limitations of claim 7 as set forth above. Modified Sharman teaches a separation plate including a reaction gas inlet and a reaction gas outlet on one side of the gas diffusion layer opposite a side in contact with the durability enhancing layer (Buche, [0006]-[0008], [0081]; Sharman, [0062]-[0069], [0075]-[0079]) and hydrogen peroxide decomposition catalyst of 50 µg/cm2 or more (Sharman, [0072]). it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the hydrogen peroxide decomposition catalyst of 2.5 µg/cm2 or more as Sharman teaches characteristics of the catalyst layer such as loading will depend on the use (Sharman, [0070]) and that art known methods can be used to achieve suitable distributions of the catalyst (Sharman, [0068]). See MPEP §2144.05.
Therefore modified Sharman discloses wherein a portion of the durability enhancing layer corresponding to at least one of the reaction gas inlet and reaction gas outlet of the separation plate includes the hydrogen peroxide decomposition catalyst of 2.5 µg/cm2 or more.

Regarding claim 10, Sharman discloses all of the limitations of claim 1 as set forth above. Sharman does not explicitly disclose wherein the electrolyte membrane-electrode assembly includes a sub-gasket.
As discussed above in claim 7, Buche teaches an analogous fuel cell. Buche further discloses wherein the electrolyte membrane-electrode assembly includes a sub-gasket (Buche, [0007]-[0008], [0031]-[0034], [0071], [0080]-[0081], Fig. 4, gasket members 9) which allows for an increase in system efficiency and safety (Buche, [0007]),
and a portion of the durability enhancing layer corresponding to a position other than the sub-gasket formed on a surface of the electrolyte membrane-electrode assembly includes the hydrogen peroxide decomposition catalyst of 50 µg/cm2 or more (Sharman, [0072]). it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the hydrogen peroxide decomposition catalyst of 2.5 µg/cm2 or more as Sharman teaches characteristics of the catalyst layer such as loading will depend on the use (Sharman, [0070]) and that art known methods can be used to achieve suitable distributions of the catalyst (Sharman, [0068]). See MPEP §2144.05.
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teaching of Buche in the fuel cell of Sharman wherein the electrolyte membrane-electrode assembly includes a sub-gasket; and a portion of the durability enhancing layer corresponding to a position other than the sub-gasket formed on a surface of the electrolyte membrane-electrode assembly includes the hydrogen peroxide decomposition catalyst of 2.5 µg/cm2 or more, allowing for an increase efficiency and safety of the fuel cell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompsett US20130330651A1 (discloses an MEA, catalyst layer, proton conducting ionomer, flow field plates), Kuwata JP2011070925A (discloses a fuel cell comprising an MEA, catalyst layer with loading in similar range, conducting layer, gaskets, fuel gas flow paths in a separator).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED HANSEN/            Examiner, Art Unit 1728      

/MATTHEW T MARTIN/            Supervisory Patent Examiner, Art Unit 1728